IN THE SUPREME COURT OF THE STATE OF NEVADA


                          LIZA SIMS, INDIVIDUALLY AND AS                             No. 85183
                          EXECUTOR OF THE ESTATE OF
                          EDNA GLEASON,                                                                r


                                             Appellants,                                    a   taar
                                         vs.
                          FARMERS GROUP, INC., D/B/A                                     f,,i0V 01 20D
                          FARMERS INSURANCE EXCHANGE,
                          D/B/A FARMERS EXCHANGES, A
                          DELAWARE CORPORATION; GORDON
                          REES SCULLY MANSUKHANI LLP, A
                          LAW PARTNERSHIP; STEVEN
                          INOTJYE, AN INDIVIDUAL; AND
                          ROBERT E. SCHUMACHER, AN
                          INDIVIDUAL,
                                             Res • ondents.

                                                ORDER DISMISSING APPEAL

                                      This is an appeal from an order awarding attorney fees after
                         the partial grant of a special motion to dismiss. Ninth Judicial District
                         Court, Douglas County; Nathan Tod Young, Judge.
                                      This court's preliminary review indicated that the notice of
                         appeal appears to be premature under NRAP 4(a) because the district court
                         has not entered a final written judgment adjudicating all the rights and
                         liabilities of all the parties, and the district court did not certify its order as
                         final pursuant to NRCP 54(b). See Lee v. GNLV Corp., 116 Nev. 424, 996
                         P.2d 416 (2000); KDI Sylvan Pools v. Workman, 107 Nev. 340, 810 P.2d 1217
                         (1991); Rae v. All American Life & Cas. Co., 95 Nev. 920, 605 P.2d 196
                         (1979). This court has jurisdiction over a final judgment. NRAP 3A(b)(1),
                         NRAP 4(a)(6). A final judgment is one that finally resolves all claims and
                         issues against all parties to an action and leaves nothing to the district
SUPREME COURT            court's consideration except postjudgment issues. Lee, 116 Nev. at 426, 996
         OF
      NEVADA


ith 14-17A    .-L.*.r,
                                                                                          22-
                P.2d at 417. There can be only one final judgment in a case. Alper v. Posin.
                77 Nev. 328, 363 P.2d 502 (1961), overruled on other grounds by Lee, 116
                Nev. at 426, 996 P.2d at 417.       And without a final judgment, orders
                regarding attorney fees are likewise not ripe for appeal. Accordingly, this
                court entered an order directing appellant to demonstrate why the appeal
                should not be dismissed for lack of jurisdiction.
                            Appellant has responded and concedes that no order has finally
                resolved all claims by and between all parties. Specifically, appellant does
                not dispute that the claims for bad faith and breach of the insurance
                contract remain pending, and does not explain the status of the claims
                against Steven Inyoue and Robert E. Schumacher.
                            This court lacks jurisdiction, and therefore,
                            ORDERS this appeal DISMISSED.



                                                                                   J.
                                                    Hardesty


                                                           04(14at- 0          ,   J.
                                                    Stiglich


                                                                                   J.
                                                    Herndon




                cc:   Hon. Nathan Tod Young, District Judge
                      David Wasick, Settlement Judge
                      Jane Luciano
                      Law Offices of William D. McCann
                      Gordon Rees Scully Mansukhani 11,1,13/Las Vegas
SUPREME COURT
                      Douglas County Clerk
           OF
       NEVADA


4(   I c1-17A